WICKER, Judge.
Junior T. Payne appeals his jury conviction of the violation of La.R.S. 14:62, simple burglary, and 14:56, simple criminal damage. He asks us to review the record of his conviction for error patent. We affirm the conviction but remand the case to the trial court to amend the commitment to reflect credit for time served.
An error patent review includes the caption, the time and place of holding court, the indictment or information and its endorsement, the arraignment, the plea, the bill of particulars filed in connection with a short form indictment or information, the mentioning of the impaneling of the jury, the minute entry reflecting sequestration, the verdict, and the judgment or sentence. State v. Oliveaux, 312 So.2d 337 (La.1975); State v. Schneider, 542 So.2d 620 (La.App. 5th Cir.1989), writ denied 548 So.2d 1245 (La.1989). The minute entry and transcript reflect the judge’s intention, in accordance with La.C.Cr.P. art. *983880, to give Payne credit for time served. However, the commitment does not reflect credit for time served. We therefore remand the case to the trial court so that the commitment can be amended to conform with the minute entry and transcript.
AFFIRMED BUT REMANDED.